DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terai (5349472) hereafter Terai.
 	Regarding claims 1 and 8, Terai discloses an optical lens system comprising: at least two lenses (1 and 2) firmly bonded to each other (fig. 1, col. 2, lines 20-40), wherein a first of the at least two lenses (1 and 2) has a first adhered surface and a second of the at least two lenses has a second adhered surface (see fig. 1), and wherein the adhered surfaces are at least indirectly firmly bonded to each other (fig. 1, col. 4), an optically transparent surface body (3) made of a silicone material (col. 4, line 35-40) arranged between the adhered surfaces (fig. 1), where the first adhered surface is firmly bonded to a first side and the second adhered surface is firmly bonded with the opposite second side of the sheet body via a bonding method (fig. 1, col. 4, lines 10-50).  	Regarding claim 2, Terai discloses optical lens system in accordance with claim 1, wherein at least one of the first lens and the second lens is a plano-convex lens or a plano-concave lens, where the planar side forms the adhered surface (fig. 1, col. 4, lines 9-12).  	Regarding claim 3, Terai discloses optical lens system in accordance with claim 1, wherein at least one of the first lens and the second lens is composed of a glass material or a silicone material (col. 3, line 60 – col. 4, line 6).  	Regarding claim 4, Terai discloses optical lens system in accordance with claim 1, wherein at least one of the first lens and the second lens is composed of a plastic material, wherein the adhered surface of the lens formed from a plastic material has a bondable coating (col. 3, line 50 -65).  	Regarding claim 5, Terai discloses optical lens system in accordance with claim 1, wherein the transparent surface body protrudes beyond the lens around the circumference and has at least one functional shape (fig. 3).  	Regarding claim 6, Terai discloses optical lens system in accordance with claim 5, wherein the functional shape has a sealing lip, that is formed in a way that runs around the lenses (col. 4, lines 50-67).  	Regarding claim 7, Terai discloses optical lens system in accordance with claim 6, wherein the functional shape comprises a means of centering and/or a carrying holder for at least one of the lenses (fig. 3).  	Regarding claim 9, Terai discloses method in accordance with claim 8, wherein the first adhered surface of the first lens (1) is bonded with a first side of the surface body (3) and the second adhered surface of the second lens (2) is bonded with an opposite second side of the surface body (see fig. 1).  	Regarding claim 10, Terai discloses method in accordance with claim 8 wherein at least one of the first lens and the second lens is composed of a plastic material, where the adhered surface of the lens formed from a plastic material is provided with a bondable coating prior to bonding with the surface body (col. 3, line 50 -65).                                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872